DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In Claim 11 a “discharger” is considered to be a plunger and equivalents (p. 13, lines 6-8).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (US 5,255,852).
Regarding Claim 1, Morrison (US’852) teaches a spraying process for coating a substrate (surface)with a substance atomised in a stream of gas (col. 1, lines 13-16), wherein a spray head (nozzle 32) is used to generate a stream of gas (propellant fluid in the form of air or gas) that acts upon the substrate (col. 3, lines 27-37), and wherein the substance is present in an application container 76 equipped with an application tip (liquid discharge tip, open upper end 78, nozzle tip 80) (Fig. 4; col. 4, lines 39-46) and, without contact with the spray head, is introduced from the application container into 
	Regarding Claim 3, US’852 teaches that the application container with the application tip is selected from a set of different application containers having different application tips (col. 5, lines 15-18).
	Regarding Claim 9, US’852 teaches the application tips of more than one application container are introduced sequentially into the stream of gas, and different substances to be sprayed that are contained in the application containers are delivered into the stream of gas and atomised in succession.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bate et al. (US 4,606,501).
Regarding Claim 1, Bate et al. (US’501) teach a spraying process for painting a substrate (implied by “paint,” “enable speckle or spatter effects . . . to represent concrete or brickwork,” and “to produce the texture desired,” Abstract; col. 4, lines 28-34) with a substance atomised in a stream of gas (Abstract), wherein a spray head (air nozzle 8, col. 4, lines 14-16) is used to generate a stream of air that acts upon the substrate (implied -- Abstract; col. 4, lines 14-16, 28-34), and wherein the substance is present in an application container (fluid cup 13) equipped with an application tip 9  (Fig. 1; col. 4, lines 17-34) and, without contact with the spray head, is introduced from the application container into the stream of gas and thereby atomized (Fig. 1; col. 4, lines 35-43), wherein the application tip of the application container containing the substance is introduced into the stream of gas outside the spray head at a distance therefrom and transversely with respect to a main direction of flow of the stream of gas, and the substance is introduced into the stream of gas at that distance (id.).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 5,255,852) in view of Pellar (US 2,261,279).
Regarding Claim 5, US’852 fails to teach a horn nozzle. Pellar (US’279) teach a spray head for an airbrush with two oppositely located horn air nozzles which generate two inwardly directed horn gas streams to converge and produce a fan-like spray of material of about uniform depth or thickness throughout the width at a suitable distance in front of a material orifice (Fig. 1; col. 1, lines 1-3 and 13-18). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’852 with a spray head which has two oppositely located horn air nozzles which generate two inwardly directed horn gas streams where the application tip is arranged in a region of intersection of the two horn gas streams, because US’279 suggests two inwardly directed horn gas streams to converge and produce a fan-like spray of material and US’852 teaches that that an application tip is arranged in a region of intersection with a propellant gas stream to produce a paint spray.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bate et al. (US 4,606,501) in view of Pellar (US 2,261,279).
Regarding Claim 5, US’501 fails to teach a horn nozzle. Pellar (US’279) teach a spray head for an airbrush with two oppositely located horn air nozzles which generate two inwardly directed horn gas streams to converge and produce a fan-like spray of material of about uniform depth or thickness throughout the width at a suitable distance in front of a material orifice (Fig. 1; col. 1, lines 1-3 and 13-18). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’501with a spray head which has two oppositely located horn air nozzles which generate two inwardly directed horn gas streams where the application tip is arranged in a region of .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 5,255,852) in view of Paasche (US 3,593,680).
Regarding Claim 6, US’852 fails to teach moving a substrate in one or two dimensions transversely to a main direction of flow of the stream of gas. Paasche (US’680) suggests a method of applying paint with an air brush including moving a substrate in at least one dimension transversely with respect to a main direction of flow of the stream of gas (Fig. 5; Claim 1; col. 1, lines 55-68). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’852 by moving a substrate in one or two dimensions transversely to a main direction of flow of the stream of gas, because US’680 suggests this step to paint a substrate with an airbrush.
Claim(s) 6 is/are rejected 35 U.S.C. 103 as being unpatentable over Bate et al. (US 4,606,501) in view of Paasche (US 3,593,680).
Regarding Claim 6, US’501 fails to teach moving a substrate in one or two dimensions transversely to a main direction of flow of the stream of gas. (US’680) suggests a method of applying paint with an air brush including moving a substrate in at least one dimension transversely with respect to a main direction of flow of the stream of gas (Fig. 5; Claim 1; col. 1, lines 55-68). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’501 by moving a substrate in one or two dimensions transversely to a main direction of flow of the stream of gas, because US’680 suggests this step to paint a substrate with an airbrush.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 5,255,852) in view of Lewis et al. (US 2012/0156825).
. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bate et al. (US 4,606,501) in view of Lewis et al. (US 2012/0156825).
Regarding Claim 7, US’501 fails to teach moving the airbrush with spray head and application tip in one or two dimensions transversely to the main direction of flow of the stream of gas. The step of moving an airbrush in one or two dimensions transversely to a main direction of flow of a stream of gas is a well-known and conventional technique for applying paint to a substrate by airbrushing. For example, Lewis et al. (US’825) suggest the technique to spray coat a surface [0048]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’501 by moving an airbrush with spray head and application tip in one or two dimensions transversely to a main direction of flow of the stream of gas, because it is a conventional way of applying paint to a substrate with an airbrush. 
Claim(s) 8 is/are rejected 35 U.S.C. 103 as being unpatentable over Bate et al. (US 4,606,501).
Regarding Claim 8, US’501 teaches a spray head operated at a pressure of 0.69-4.8 bar, including 2.75 bar (col. 4, lines 43-45 and 51-52) and a flow rate of about 12 L/min (col. 4, line 51). US’501 fails to teach the recited flow rate of 100-1000 L/min. However, it would have been obvious to a person of . 
Claims 7, 10, 12, 13, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 5,255,852) in view of Anderson et al. (US 4,864,966).
Regarding Claim 10, Morrison (US’852) teaches a spray device capable of carrying out the spraying process of Claim 1 (see rejection of Claim 1 above), including a spray head (nozzle 32) for generating a stream of gas (propellant fluid in the form of air or gas) capable of acting upon a substrate (col. 3, lines 27-37), and an application container 76 equipped with an application tip (liquid discharge tip, open upper end 78, nozzle tip 80) (Fig. 4; col. 4, lines 39-46). 
US’852 fails to teach a robot for picking up an application container. Anderson et al. (US’966) teach a robotic airbrush to automate a painting process and to provide benefits of repeatability and consistent results (col. 1, lines 56-63; col. 2, lines 38-47), including grippers capable of grasping a paint pod (container 35a) and holding the pod in engagement with the airbrush (Figs. 1-3; col. 6, lines 20-41). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’852 in order to perform operations like replacing a container and application tip as suggested in US’852 with a robot and because US’966 suggests a robot which can replace containers for painting with an airbrush.
Regarding Claim 12, because US’852 teaches replacing an application container including its tip and US’966 suggests that it would have been obvious to modify the apparatus with a robot for replacing an application container, the obvious modification would have been capable of removing a partly or fully emptied application container from the stream of gas.
Regarding Claim 13, US’852 teaches that the spray device is capable of adjusting the distance between the spray head and the application tip (col. 4, lines 51-55), and is capable of adjusting the distance between the application tip and the substrate at least manually. 

Regarding Claim 16, US’852 teaches that the application tip is straight and an outlet opening of the application tip opens into the stream of gas at a right angle so that the substance is capable of being introduced into the stream of gas at a right-angle to the main direction of flow thereof (Figs. 1-4).
Regarding Claim 17, US’852 teaches that the application tip is straight and has at least one lateral outlet opening (tip of tube 89) through which the substance to be applied is introducible into the stream of gas (Figs. 1-4).
Regarding Claim 19, US’852 fails to teach moving the airbrush with spray head and application tip in at least one dimension transversely to the main direction of flow of the stream of gas. US’966 teaches an airbrush capable of moving an airbrush along a path of travel relative to a surface (Claim 1). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device and process of US’852 by moving the airbrush with spray head and application tip in at least one dimension transversely to the main direction of flow of the stream of gas, because US’966 suggests this capability to spray a surface.
Claim(s) 7, 10, 13-14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bate et al. (US 4,606,501) in view of Anderson et al. (US 4,864,966).
Regarding Claim 10, Bate et al. (US’501) teach a spray device for carrying out the spraying process according to Claim 1 (see rejection above), comprising a spray head (air nozzle 8, col. 4, lines 14-16) for generating a stream of air that acts upon the substrate (implied -- Abstract; col. 4, lines 14-16, 28-34), and an application container (fluid cup 13) equipped with an application tip 9  (Fig. 1; col. 4, lines 17-34). 
US’501 fails to teach a robot for picking up an application container. Anderson et al. (US’966) teach a robotic airbrush to automate a painting process and to provide benefits of repeatability and 
Regarding Claim 13, US’501 teaches that the spray device is capable of adjusting the distance between the spray head and the application tip (col. 4, lines 19-28), and is capable of adjusting the distance between the application tip and the substrate at least manually. 
Regarding Claim 14, because the combination of US’501 in view of US’966 suggests that paint containers can be changed sequentially, the combination also suggests that the spray device of the combination of references is capable of replacing application containers, and each different container has a tip, even if it is a shared tip. 
Regarding Claim 16, US’501 teaches that the application tip is straight and an outlet opening of the application tip opens into the stream of gas at a right angle so that the substance is capable of being introduced into the stream of gas at a right-angle to the main direction of flow thereof (Fig. 1; col. 4, lines 35-37).
Regarding Claim 17, US’501 teaches that the application tip is straight and has at least one lateral outlet opening (tip of tube 9) through which the substance to be applied is introducible into the stream of gas (Fig. 1).
Regarding Claims 7 and 19, US’501 fails to teach moving the airbrush with spray head and application tip in at least one dimension transversely to the main direction of flow of the stream of gas. US’966 teaches an airbrush capable of moving an airbrush along a path of travel relative to a surface (Claim 1). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device and process of US’501 by moving the airbrush with spray head and application tip in .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 5,255,852) in view of Anderson et al. (US 4,864,966) as applied to Claim 10 above, and further in view of Beier et al. (US 2015/0042716).
Regarding Claim 20, the combination of US’852 in view of US’966 fails to teach a second robot capable of holding a substrate and moving the substrate in at least one direction transversely with respect to the main direction of flow of the stream of gas. Beier et al. (US’716) teach a device for printing on an object and suggest a robot for moving the printer head, the object, or both to provide relative motion between a printer head and an object [0076]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’852 in view of US’966 with a second robot to move the substrate in at least one direction transversely with respect to the main direction of flow of the stream of gas, because US’716 suggests that where the combination of US’852 in view of US’966 suggests relative motion between airbrush head and substrate, it would have been obvious to move either the substrate or the airbrush head to provide relative motion.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bate et al. (US 4,606,501) in view of Anderson et al. (US 4,864,966) as applied to Claim 10 above, and further in view of Beier et al. (US 2015/0042716).
Regarding Claim 20, the combination of US’501 in view of US’966 fails to teach a second robot capable of holding a substrate and moving the substrate in at least one direction transversely with respect to the main direction of flow of the stream of gas. Beier et al. (US’716) teach a device for printing on an object and suggest a robot for moving the printer head, the object, or both to provide relative motion between a printer head and an object [0076]. It would have been obvious to a person of .
Allowable Subject Matter
Claims 2, 11, 15, 18, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 2 and 15, no prior art which teaches or fairly suggests a pipette or syringe has been identified as of the time of this Office Action.
Regarding Claims 11, 21, and 22, no prior art which teaches or fairly suggests a discharger configured to discharge the substance contained in the application container, where the specification describes a discharger as including a plunger and the like, has been identified as of the time of this Office Action.
Regarding Claim 18, no prior art which teaches or suggests an application tip with the recited features has been found as of the time of this Office Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, and 16-22 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712